DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CA2019/051359 filed 09/24/2019, which claims the benefit of the priority of US Provisional application 62/851,790 filed 05/23/2019 and 62/735,414 filed 09/24/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
	
Election/Restrictions
	Claims 3-5, 12-14, 18-33 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II - VI or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022. Applicant’s election without traverse of Group I drawn to a method of treating an inflammatory skin condition, in the reply filed on 06/15/2022 is acknowledged.
	
Claim Status
Claims 1-33 are pending. Claims 1-2, 6-11, and 15-17 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilharm et al. (J. of Biol. Chem. 274:38, 1999, 27331-27337) in view of CA 2262566 C (hereinafter “the ‘566 publication”).

Wilharm et al. discloses that Granzyme K activity was shown to be inhibited by the synthetic compounds Phe-Pro-Arg-chloromethyl ketone, phenylmethylsulfonyl fluoride, PefablocSC, and benzamidine, by the Kunitz-type inhibitor aprotinin and by human blood plasma (abstract). Wilharm further discloses that plasma-derived inter-α-trypsin inhibitor complex, its bikunin subunit, and the second carboxyl-terminal Kunitz-type domain of bikunin were identified as genuine physiologic inhibitors and that Inter-α-trypsin inhibitor and free bikunin have the potential to neutralize extracellular granzyme K activity after T cell degranulation and may thus control unspecific damage of bystander cells at sites of inflammatory reactions (abstract).
Therefore, Wilharm et al. discloses several Gzmk inhibitors and further discloses that the inhibitors have potential to control damage of cells at sites of inflammatory reactions. Wilharm does not disclose that the inhibitors treat inflammatory skin conditions such as psoriasis.
‘566 teaches benzamidine derivatives (abstract) and further teaches methods of use of the benzamidine to treat conditions such as psoriasis (claim 34, 37, 40 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilharm and ‘566 and use a Gzmk inhibitor such as benzamidine to treat an inflammatory skin condition such as psoriasis because ‘566 teaches that the benzamidine derivatives were successful in treating conditions such as psoriasis (claim 34). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of Wilham and ‘566 to prepare the instant method  because Wilham discloses several Gzmk inhibitors and discloses that the inhibitors have potential to control damage of cells at sites of inflammatory reactions (abstract). Furthermore, ‘566 discloses that benzamidine derivatives which as disclosed by Wilharm are Gzmk inhibitors have been successful in treating inflammatory skin conditions such as psoriasis rendering obvious the instant claim 1 and 10.
Regarding claim 2 and 11, ‘566 teaches benzamidine derivatives (abstract) and further teaches methods of use of the benzamidine to treat conditions such as psoriasis (claim 34, 37, 40 and 43).
Regarding claim 6, ‘566 teaches methods of use of the benzamidine to treat conditions such as psoriasis (claim 34, 37, 40 and 43). ‘566 further teaches that compounds were administered by topical, oral, transdermal, nasal or parenteral route or by inhalation (page 4, 4th paragraph, line 3-4).
Regarding claim 7 and 15, ‘566 teaches methods of use of the benzamidine to treat conditions such as psoriasis (claim 34, 37, 40 and 43) which is a small compound.
Regarding claim 8 and 16, Wilharm discloses that Inter-α-trypsin inhibitor (IαI) as one of the Gzmk inhibitor (abstract). One of ordinary skill in the art would be motivated to use another inhibitor such as IαI for treating the inflammatory skin condition.
Regarding claim 9 and 17, Wilharm discloses that bikunin as one of the Gzmk inhibitor (abstract). One of ordinary skill in the art would be motivated to use another inhibitor such as IαI for treating the inflammatory skin condition.
Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilharm et al. (J. of Biol. Chem. 274:38, 1999, 27331-27337) in view of WO 2014/011813 A1 (hereinafter “the ‘813 publication”).
The teachings of Wilharm et al. are disclosed above and incorporated herein by reference.
Wilharm does not disclose that the inhibitors treat inflammatory skin conditions such as psoriasis.
‘813 discloses a complex that comprises IαI protein and bikunin (see claim 2, 8) and further the use of the composition comprising the complex to treat conditions such as atopic dermatitis [00369] and psoriasis [00298, 00369].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilharm and ‘813 and use a Gzmk inhibitor such as bikunin or IαI to treat an inflammatory skin condition such as psoriasis because ‘813 teaches that a complex comprising bikunin and IαI was successful in treating conditions such as atopic dermatitis and psoriasis [00369]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of Wilham and ‘813 to prepare the instant method  because Wilham discloses several Gzmk inhibitors and discloses that the inhibitors have potential to control damage of cells at sites of inflammatory reactions (abstract). Furthermore, ‘813 teaches that a complex comprising bikunin and IαI was successful in treating conditions such as atopic dermatitis and psoriasis [00298, 00369] rendering obvious the instant claim 1 and 10.
Regarding claim 2 and 11, ‘816 discloses a complex that comprises IaI protein and bikunin (see claim 2, 8) and further the use of the composition comprising the complex to treat conditions such as atopic dermatitis [00369] and psoriasis [00298, 00369].
Regarding claim 6, Wilharm teaches Gzmk inhibitors such as bikunin (abstract). Furthermore, ‘816 teaches administering a pharmaceutical composition comprising compex which comprises bikunin and IaI [Claim 2, 8 and [0040]).
Regarding claim 7, 8, 9, 15, 16, and 17, ‘816 discloses a complex that comprises IaI protein and bikunin (see claim 2, 8) which are peptides.

Conclusion
Claims 1-2, 6-11, and 15-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615